        Case 4:21-cv-05065-SMJ                ECF No. 1   filed 04/19/21   PageID.12 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF WASHINGTON
 9

10    JOHN GLOVER, an individual,                           CASE NO. 4:21-cv-05065
11
                                 Plaintiff,
12                    v.                                    COMPLAINT

13    WASTE TREATMENT COMPLETION                            JURY DEMAND
      COMPANY LLC, a Foreign Limited Liability
14    Company,
15
                                 Defendant.
16

17
                                I.     PARTIES, JURISDICTION AND VENUE
18

19
            1.1      Plaintiff, John Glover, is an individual currently residing in Benton County,

20   Washington and a former employee of the Defendant.

21          1.2      Defendant Waste Treatment Completion Company LLC (“WTCC”) is a Delaware
22
     corporation operating in Benton County, Washington.
23
            1.3      This Court has original jurisdiction in this matter pursuant to 28 U.S.C. § 1332 as
24
     the claim involves diversity of citizenship and an amount in controversy in excess of seventy-five
25
     thousand dollars ($75,000).
26




      COMPLAINT – Page 1                                                           VANGUARD LAW, PLLC

      Case No.: 4:21-cv-05065                                                           PO BOX 939
                                                                                    POULSBO WA 98370
                                                                                    Office (206) 488-8344
        Case 4:21-cv-05065-SMJ              ECF No. 1    filed 04/19/21    PageID.13 Page 2 of 7




 1          1.4      This Court has ancillary jurisdiction over the state law claims pursuant to 28 U.S.C.

 2   §1367(a).
 3
            1.5      Venue lies within the Eastern District of Washington under 28 U.S.C. §1391(b) as
 4
     all parties reside within the State of Washington and this judicial district, and the events underlying
 5
     this complaint occurred within the State of Washington and this judicial district.
 6

 7
                                      II.      FACTUAL ALLEGATIONS
 8
            2.1      John Glover is a resident of Benton County.          He was employed by WTCC
 9
     beginning on October 13, 2014.
10
            2.2      Mr. Glover was an exemplary employee with no disciplinary history.
11

12          2.3      In 2020, Mr. Glover’s wife was diagnosed with Stage IV pancreatic cancer, an

13   extremely deadly and serious condition. As a result, Mr. Glover had to expend his entire 12 weeks

14   of paid leave that he had accumulated to care for her.
15
            2.4      After he used up his accumulated paid leave, Mr. Glover applied for federal Family
16
     and Medical Leave Act (“FMLA”) leave that he was granted on June 29, 2020.
17
            2.5      Mr. Glover also suffered from his own health issues, specifically chronic pain in
18
     his shoulder and back and nerve damage in his arm. He scheduled a surgery to address these issues
19

20   for July 14, 2020 which had to be rescheduled to August 7, 2020 so he could continue caring for

21   his wife during her cancer treatment.
22          2.6      Mr. Glover applied for and received Washington State Paid Family and Medical
23
     Leave Act (“PFMLA”) leave from the Washington State Employment Security Department
24
     (“ESD”).
25

26




      COMPLAINT – Page 2                                                              VANGUARD LAW, PLLC

      Case No.: 4:21-cv-05065                                                              PO BOX 939
                                                                                       POULSBO WA 98370
                                                                                       Office (206) 488-8344
        Case 4:21-cv-05065-SMJ          ECF No. 1     filed 04/19/21    PageID.14 Page 3 of 7




 1          2.7      On August 13, 2020, ESD approved Mr. Glover’s PFMLA leave for the period

 2   from August 7, 2020 through December 7, 2020.
 3
            2.8      As of September 21, 2020, Mr. Glover’s physician initially thought he would be
 4
     able to return to work at WTCC by December 7, 2020.
 5
            2.9      On November 6, 2020, upon a later assessment by the doctor, Mr. Glover’s
 6
     recovery from surgery was taking longer than had been anticipated and the doctor felt it would not
 7

 8   be safe for Mr. Glover to return to work until approximately January 7, 2021, one month later.

 9          2.10     Mr. Glover notified WTCC of this additional time required by his doctor for his

10   recovery.
11
            2.11     On November 19, 2020, WTCC summarily terminated Mr. Glover’s employment
12
     without engaging in any reasonable accommodation analysis or further dialogue with Mr. Glover
13
     or his physician.
14
            2.12     On December 3, 2020, Mr. Glover’s physician extended his need for leave to
15

16   February 7, 2021 and Mr. Glover was released to full duty as of February 7, 2021.

17          2.13     Despite the fact that there were available positions for Mr. Glover to perform on
18   February 7, 2021, WTCC did not return Mr. Glover to employment.
19
            2.14     As a result of WTCC’s termination of Mr. Glover’s employment, Mr. Glover has
20
     suffered economic and general damages in an amount to be proven at trial.
21

22

23

24

25

26




      COMPLAINT – Page 3                                                          VANGUARD LAW, PLLC

      Case No.: 4:21-cv-05065                                                          PO BOX 939
                                                                                   POULSBO WA 98370
                                                                                   Office (206) 488-8344
         Case 4:21-cv-05065-SMJ           ECF No. 1     filed 04/19/21    PageID.15 Page 4 of 7




 1                                 III.  FIRST CAUSE OF ACTION
                                       Disability Discrimination
 2                               Washington Law Against Discrimination
                                            RCW 49.60.180
 3

 4           3.1     Plaintiff realleges paragraphs 1.1 through 2.14 as though fully set forth herein.

 5           3.2     Defendant’s termination of Plaintiff’s employment and/or failure to reinstate

 6   Plaintiff to employment constitutes a violation of the Washington Law Against Discrimination,
 7
     RCW 49.60.180 (“WLAD”), because Defendant has terminated Mr. Glover due to his disability.
 8
             3.3     Defendant’s actions and/or omissions constitute a violation of the WLAD because
 9
     Mr. Glover is a qualified individual with a disability who could perform the essential functions of
10
     the job with a reasonable accommodation; namely, additional leave of reasonably certain duration
11

12   that would not cause an undue hardship to Defendant.

13           3.4     As a result of Defendant’s violations, Plaintiff has been damaged in an amount to

14   be proven at trial.
15
                                  IV.    SECOND CAUSE OF ACTION
16                                  Failure to Provide Medical Leave,
                                      Discrimination and Interference
17                                    Paid Family Medical Leave Act
                                  RCW 50A.35.010 and RCW 50A.40.010
18
             4.1     Plaintiff realleges paragraphs 1.1 through 3.4 as though fully set forth herein.
19

20           4.2     Defendant’s termination of Plaintiff’s employment and/or failure to reinstate

21   Plaintiff to employment constitutes a violation of RCW 50A.35.010 and/or RCW 50A.40.010.
22           4.3     As a result of Defendant’s violations, Plaintiff has been damaged in an amount to
23
     be proven at trial.
24
             4.4     Defendant’s violations of the law were willful within the meaning of RCW
25
     50A.40.030(4).
26




      COMPLAINT – Page 4                                                             VANGUARD LAW, PLLC

      Case No.: 4:21-cv-05065                                                             PO BOX 939
                                                                                      POULSBO WA 98370
                                                                                      Office (206) 488-8344
         Case 4:21-cv-05065-SMJ          ECF No. 1      filed 04/19/21    PageID.16 Page 5 of 7




 1                                 V.   THIRD CAUSE OF ACTION
                                              Retaliation
 2                               Washington Law Against Discrimination
                                            RCW 49.60.210
 3

 4           5.1     Plaintiff realleges paragraphs 1.1 through 4.4 as though fully set forth herein.

 5           5.2     Defendant’s actions and/or omissions constitute a violation of the WLAD, RCW

 6   49.60.210, insofar as Defendant terminated and/or failure to reinstate Plaintiff because he engaged
 7
     in protected activity.
 8
             5.3     As a result of Defendant’s violations, Plaintiff has been damaged in an amount to
 9
     be proven at trial.
10
                                              JURY DEMAND
11

12           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by

13   jury of all issues.

14                                        PRAYER FOR RELIEF
15
             WHEREFORE, Plaintiff respectfully requests that this Court enter an order granting the
16
     following relief:
17
             1.      An order finding that Defendant discriminated and/or retaliated against Plaintiff
18
     because of his disability in violation of RCW 49.60.180;
19

20           2.      An order finding that Defendant failed to reasonably accommodate Plaintiff’s

21   disability in violation of RCW 49.60.180;
22           3.      An order finding that Defendant violated or failed to comply with the requirements
23
     of the Washington Paid Family and Medical Leave Act, RCW 50A.40.010;
24

25

26




      COMPLAINT – Page 5                                                             VANGUARD LAW, PLLC

      Case No.: 4:21-cv-05065                                                             PO BOX 939
                                                                                      POULSBO WA 98370
                                                                                      Office (206) 488-8344
         Case 4:21-cv-05065-SMJ            ECF No. 1     filed 04/19/21    PageID.17 Page 6 of 7




 1               4.    An order granting Plaintiff full back pay and benefits and other actual monetary

 2   losses in an amount to be proven at trial as a result of the discriminatory and/or retaliatory actions
 3
     and/or omissions;
 4
                 5.    An order granting Plaintiff front pay and benefits designed to adequately
 5
     compensate Plaintiff for loss of future wages and other economic losses in an amount to be proven
 6
     at trial;
 7

 8               6.    An order granting Plaintiff an award of damages for all other forms of economic

 9   losses and non-economic losses, including without limitation specific damages and general

10   damages for mental anguish, emotional distress, and pain and suffering in an amount to be proven
11
     at trial;
12
                 7.    An order granting Plaintiff his attorney’s fees pursuant RCW 49.60.030(2), RCW
13
     50A.40.040(3), along with costs incurred in prosecuting this action in an amount to be proven at
14
     trial;
15

16               8.    Liquidated damages pursuant to RCW 50A.40.030(4);

17               9.    Pre-judgment and post-judgment interest under the above referenced statutes
18   including without limitation RCW 50A.40.030(3)(b);
19
                 10.   Such other and further relief as the Court deems just and equitable.
20

21

22

23

24

25

26




      COMPLAINT – Page 6                                                              VANGUARD LAW, PLLC

      Case No.: 4:21-cv-05065                                                              PO BOX 939
                                                                                       POULSBO WA 98370
                                                                                       Office (206) 488-8344
       Case 4:21-cv-05065-SMJ    ECF No. 1    filed 04/19/21   PageID.18 Page 7 of 7




 1         RESPECTFULLY SUBMITTED this 19th day of April, 2021.

 2                                 /s/ Zachariah Nathan William Thal__________
                                   Zachariah Nathan William Thal, WSBA 55462
 3
                                   Spencer Nathan Thal, WSBA 20074
 4                                 Vanguard Law, PLLC
                                   P.O. Box 939
 5                                 Poulsbo, WA 98370
                                   Telephone: (206) 818-2499
 6                                 Facsimile: (360) 626-1919
                                   zach@vanguardlawfirm.com
 7
                                   spencer@vanguardlawfirm.com
 8
                                   Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     COMPLAINT – Page 7                                               VANGUARD LAW, PLLC

     Case No.: 4:21-cv-05065                                               PO BOX 939
                                                                       POULSBO WA 98370
                                                                       Office (206) 488-8344
